NO. 07-05-0252-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   APRIL 17, 2006
                          ______________________________

                       NICOLAS CORONADO, SR., APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

               FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

          NO. 96-2317; HONORABLE CARTER T. SCHILDKNECHT, JUDGE
                       _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Appellant Nicolas Coronado, Sr. appeals from the trial court’s determination to

proceed with adjudication and an assessment of 15 years confinement in the Texas

Department of Criminal Justice, Institutional Division. We dismiss for want of jurisdiction.


                           Factual and Procedural Background


       Appellant entered a plea of guilty to the charge of indecency with a child on July 31,

1996, and was placed on deferred adjudication for a period of ten years. No appeal was
taken from the initial plea. Subsequently, the terms and conditions of probation were

modified two times, eventually leading to the State filing an application to adjudicate the

appellant for violating the terms and conditions of probation on August 20, 2001. The State

filed two amended applications to adjudicate. The final application to adjudicate was filed

on March 7, 2005, alleging seven different violations of the Court’s order regarding

community supervision. A hearing on the State’s amended application was held on April

1, 2005, and appellant was adjudicated guilty of indecency with a child and sentenced to

15 years confinement.


       Appellant raises two issues on appeal. First, appellant argues that the trial court

abused its discretion by denying his motion for new trial. Second, appellant urges that the

evidence was insufficient to proceed to adjudication. We begin by addressing appellant’s

second issue.


                                         Analysis


       Initially, we note that the determination to adjudicate the appellant is controlled by

article 42.12, section 5(b) of the Texas Code of Criminal Procedure wherein it is provided

that a defendant may not appeal from a trial court’s determination to proceed with

adjudication of guilt. TEX . CODE CRIM . PROC . ANN . art. 42.12 § 5(b) (Vernon Supp. 2005);

Hogans v. State, 176 S.W.3d 829, 832 (Tex.Crim.App. 2005). Thus, consideration of

appellant’s second issue, the sufficiency of the evidence to adjudicate, is foreclosed by

statute. We do not have jurisdiction to consider this matter and, therefore, nothing is

presented for our review.


                                             2
       As to appellant’s first issue, the hearing on the State’s amended application to

adjudicate, was a unitary hearing without a separate and distinct punishment hearing after

the adjudication of the appellant for the offense of indecency with a child. Accordingly, in

reviewing appellant’s first issue, that the trial court abused its discretion in denying

appellant’s motion for new trial, we must initially determine whether the allegations of abuse

of discretion are directed toward aspects of the punishment phase of the case, as those

may be appealed. See id. at 833. Appellant’s motion for new trial is focused on the alleged

ineffective assistance of counsel and the reasons why appellant violated his probation.

These are not allegations that directly and distinctly concern the sentence imposed and,

therefore, are not appealable. See id. at 834. Inasmuch as these allegations are not

appealable, the denial of a hearing on a motion for new trial alleging these matters is not

an abuse of discretion. Bahm v. State, 184 S.W.3d 792, 796-97 (Tex.App.–Beaumont

2006, pet. filed).   Accordingly, we do not have jurisdiction to consider this matter and,

therefore, cannot review appellant’s first issue.


                                         Conclusion


       Having determined that we do not have jurisdiction over the matters raised, the

appeal is dismissed.




                                                    Mackey K. Hancock
                                                        Justice

Do not publish.


                                              3